Citation Nr: 1019561	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits 
for S. H. W., IV, the Veteran's minor child.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:  Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
December 1979.  The appellant is the ex-wife of the Veteran 
and the mother of S. H. W., IV, who is the Veteran's minor 
child.  The appellant is seeking apportionment on behalf of 
the child S. H. W., IV.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the RO in 
Montgomery, Alabama.  In that decision, the RO denied the 
appellant's claim for apportionment of the Veteran's VA 
disability compensation for herself and her three sons (two, 
the Veteran's stepsons; one, the Veteran's son). While the 
appeal has been pending, the appellant and the Veteran 
divorced, and the Veteran's stepsons each reached the age of 
23 and ceased being dependents.  The appellant has continued 
her appeal; she is seeking apportionment for the Veteran's 
son, who is a minor.

The Board remanded this appeal in May 2009 for additional 
procedural development, and the case was subsequently 
returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal for an apportionment of the Veteran's VA 
disability compensation is a simultaneously contested claim.  
See 38 C.F.R. § 20.3(p).  Such a claim requires special 
notification procedures for both parties.  See 38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504.

Pursuant to the Board's last remand, the AMC/RO was asked to 
notify the Veteran that a substantive appeal had been filed 
by the appellant, to provide him with the content of her 
substantive appeal, and to notify him that, under 38 C.F.R. § 
20.502, he had 30 days to file a response to the substantive 
appeal.  Because the Veteran was not given an opportunity to 
be present at the appellant's March 2009 hearing, the Veteran 
was to be provided an opportunity to testify at a hearing in 
accordance with 38 C.F.R. § 20.713.  If the Veteran requested 
a hearing, the appellant was to be notified of the hearing 
and her right to attend and offer evidence and testimony.  
Finally, the RO/AMC was to review the claim and issue a 
supplemental statement of the case if the claim remained 
denied.  See 38 C.F.R. §§ 19.31, 20.501(c).

The Board finds that all of the above actions were not 
completed subsequent to the Board's May 2009 remand.  When 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required.

A review of the file reflects that the RO sent the Veteran a 
copy of the appellant's substantive appeal, and that he 
responded in September 2009, requesting a hearing.  The RO's 
January 2010 notice letter was sent only to the Veteran.  The 
appellant was not notified of the Veteran's February 2010 RO 
hearing, and thus she could not attend.  The Veteran 
testified at the February 2010 hearing before an RO hearing 
officer.  In light of the circumstances, the Board finds that 
the RO/AMC should send the appellant a photocopy of the 
February 2010 RO hearing transcript, and should send the 
Veteran a photocopy of the March 2009 Board hearing 
transcript.  

Moreover, the Board notes that contradictory statements have 
been made by the parties as to whether or not the Veteran is 
meeting his child support obligation to his child, S. H. W., 
IV.  During the February 2010 hearing the Veteran testified 
that he was current with his child support obligation.  
However, by a statement dated in March 2010, the appellant 
stated that the Veteran has not been paying child support, 
and went to court on March 1, 2010 for non-payment of child 
support.  The record reflects that both custody and child 
support arrangements have changed throughout the pendency of 
this appeal.  Initially, the parties had joint custody of the 
child, but in July 2007, the appellant was awarded primary 
custody of the child.  The Board finds that additional 
evidentiary development is warranted. 

The RO/AMC should contact both parties to obtain statements 
regarding income, expenses, and child support payments made 
or received, and should attempt to obtain a copy of any 
relevant state court or state agency documents regarding 
child support payments.

The RO should then issue a supplemental statement of the case 
pursuant to 38 C.F.R. §§ 19.31, 20.501(c), and must mail a 
copy to both parties.  Both parties should then be given an 
opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   The RO/AMC should send the appellant 
a photocopy of the February 2010 RO 
hearing transcript, and should send the 
Veteran a photocopy of the March 2009 
Board hearing transcript.  

2.  The RO/AMC should separately contact 
both the appellant and the Veteran to 
obtain statements regarding income, 
expenses, and child support payments made 
or received, and should ask the parties 
to provide copies of any relevant state 
court or state agency documents regarding 
child support payments made or received, 
such as any court records dated in March 
2010, as asserted by the appellant.

3.  After completion of the above, the 
RO/AMC should examine the expanded record 
and review the appellant's claim for 
apportionment of the Veteran's benefits, 
with consideration of all additional 
evidence received since the statement of 
the case.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case (pursuant to 
38 C.F.R. §§ 19.31, 20.501(c)), with 
copies to both the appellant and the 
Veteran, and to the Veteran's 
representative, and afford both parties 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



